Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on 2/16/2021.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“A method for treating a fracture in a bone, comprising: placing a bone plate on the bone, wherein the bone plate comprises a proximal end, a distal end, a head portion, a neck portion and a shaft portion, wherein the head portion comprises a first row of openings and a second row of openings for receiving one or more fasteners therein, wherein the shaft portion comprises at least one additional opening for receiving a fastener therein; providing an aiming arm having a proximal end, a distal end, a first side, and a second side, the aiming arm comprising a plurality of openings, wherein each of the plurality of openings is spaced at predetermined intervals between the proximal end and the distal end; connecting an attachment guide to the first side of the proximal end of the aiming arm, wherein the attachment guide comprises at least one opening that is coaxial with an opening in the neck portion of the bone plate; passing an 
D.	claims 11-12 are cancelled.

The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Wenk et al. (US. 8328809), wherein Wenk discloses the claimed invention except that  coupling a proximal targeting guide to an attachment arm of the aiming arm, wherein the proximal targeting guide comprises openings that are coaxial with the first row of openings and the second row of openings in the head portion of the bone plate, wherein the proximal targeting guide comprises two holes that align with two pegs on the head portion of the bone plate in order to align the openings of the proximal targeting guide with the first row of openings and the second row of openings in the head portion of the bone plate, therefore the present invention is allowable over the prior art of Wenk.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775